DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on July 2, 2021. As directed by the amendment: claims 17-30, 34 and 36-38 have been amended, claims 1-16, 31-33 and 35 have been cancelled, and no new claims have been added. Claims 17-30, 34 and 36-38 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
Claim 26: “claim 35” in line 1 is corrected to “claim 38”

Allowable Subject Matter
Claims 17-30, 34 and 36-38 are allowed over the prior art of record as amended in the reply filed July 2, 2021.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed microneedle system comprising a base plate, a frame, a microneedle array and an active substance container. To activate the microneedle system, the cover element is rotated so that it moves closer to the base plate, which causes the cover element to move from a storage position to a delivery position.
The closest prior art of record is Genosar, et al. (US 2009/0093772). However, this reference does not disclose the device as claimed or described above.
Regarding claims 17 and 18, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of wherein the base plate has a peripheral projection extending upwardly around the periphery of the base plate opening, the peripheral projection being inwardly offset with respect to the base plate edge, the at least one opening element being on an inner surface of the peripheral projection, and the base plate complementary thread being on an outer side of the edge, in combination with the other limitations as claimed.
Regarding claims 19-30, 34 and 36-38, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of wherein the one or more catch hooks prevent rotation of the frame within the base plate, and the cover .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/WL/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783